Order insofar as appealed from unanimously affirmed without costs. Memorandum: The Surrogate erred in concluding, as a matter of law, that petitioner was not entitled to predecision interest on the amount awarded to him as attorney’s fees (see, Matter of Aaron, 30 NY2d 718). However, upon our review of the record and in the exercise of our independent discretionary powers (see, Broida v Bancroft, 103 AD2d 88, 93), we conclude that petitioner’s application for interest on his award of attorney’s fees should be denied. Accordingly, we affirm that portion of the order. (Appeal from order of Seneca County Surrogate’s Court, DePasquale, J.— petition for judicial settlement.) Present — Callahan, J. P., Green, Balio, Lawton and Davis, JJ.